                 Case 19-11791-BLS              Doc 160        Filed 09/16/19        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )   Chapter 11
In re:                                                     )
                                                           )   Case No. 19-11791 (BLS)
LOOT CRATE, INC., et al.,1                                 )
                                                           )   (Jointly Administered)
                                  Debtors.                 )
                                                           )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON SEPTEMBER 18, 2019 AT 1:30 P.M. (EDT)2

    I.        MATTERS UNDER CERTIFICATE OF NO OBJECTION (CNO)

         1.       Application of the Debtors for Order Authorizing Employment and Retention
                  of Bankruptcy Management Solutions, Inc. D/B/A Stretto as Administrative
                  Agent, Nunc Pro Tunc to the Petition Date [Docket No. 58 - filed August 20,
                  2019]

                   Objection / Response Deadline:              September 11, 2019 at 4:00 p.m. (EST)
                                                               (Deadline Extended for the United States
                                                               Trustee to August 12, 2019)
                   Objections / Responses Received:            None.

                   Related Documents:

                   a. Certificate of No Objection to Application of the Debtors for Order
                      Authorizing Employment and Retention of Bankruptcy Management
                      Solutions, Inc. D/B/A Stretto as Administrative Agent, Nunc Pro Tunc to
                      the Petition Date [Docket No. 157 - filed September 13, 2019]

                   Status:          A Certificate of No Objection has been filed, this matter will
                                    only go forward if required by the Court.




1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Loot Crate Parent, Inc.; LC Funding, Inc.; Loot Crate Holdings, Inc.; Loot
Crate, Inc. (7119). The Debtors’ noticing address in these chapter 11 cases is 3401 Pasadena Avenue, Los Angeles,
CA 90031.
2
         The hearing will be held before The Honorable Brendan Linehan Shannon at the United States Bankruptcy
Court for the District of Delaware, 824 North market Street, 6th Floor, Courtroom 1, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the September 3, 2019 hearing must contact COURTCALL, LLC
at 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances effective January 5, 2005, Revised May 11, 2018.
           Case 19-11791-BLS         Doc 160     Filed 09/16/19    Page 2 of 6



      2.   Motion of the Debtors for Entry of an Order Establishing Procedures for
           Interim Compensation and Reimbursement of Expenses for Retained
           Professionals [Docket No. 80 - August 27, 2019]

           Objection / Response Deadline:         September 11, 2019 at 4:00 p.m. (EST)

           Objections / Responses Received:       None.

           Related Documents:

           a.        Certificate of No Objection to Motion of the Debtors for Entry of an
                     Order Establishing Procedures for Interim Compensation and
                     Reimbursement of Expenses for Retained Professionals [Docket No.
                     158 - filed September 13, 2019]

            Status:         A Certificate of No Objection has been filed, this matter will
                            only go forward if required by the Court.

II.        MATTERS GOING FORWARD

      3.   Motion of the Debtors for Interim and Final Orders (I) Authorizing the Debtors
           to Pay Certain of Their Pre-Petition Sale, Use, Trust Fund, and Other Taxes
           and Related Obligations; and (II) Granting Related Relief [Docket No. 10 -
           filed August 12, 2019]

            Objection / Response Deadline:        August 26, 2019 at 4:00 p.m. (EST)
                                                  [Deadline Extended for the Official
                                                  Committee to August 28, 2019 @ 4:00 p.m.]
            Objections / Responses Received:

           a.        Limited Objection of the Official Committee of Unsecured Creditors to the
                     Motion of Debtors for Interim and Final Orders (I) Authorizing the
                     Debtors to Pay Certain of their Pre-Petition Sale, Use, Trust Fund, and
                     Other Taxes and Related Obligations; and (II) Granting Related Relief
                     [Docket No. 85 - filed August 28, 2019]

            Related Documents:

           b.        Interim Order (I) Authorizing the Debtors to Pay Pre-Petition Sales,
                     Use, Trust Fund, and Other Taxes and Related Obligations; (II) waving
                     Any Further or Different Notice of This Motion; and (III) Granting
                     Related Relief [Docket No. 41 - filed August 14, 2019]

           c.        Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
                     filed August 15, 2019]

           Status:          This matter will be going forward.

                                             2
     Case 19-11791-BLS      Doc 160       Filed 09/16/19   Page 3 of 6



4.   Motion of the Debtors, Pursuant to Sections 105, 361, 362, 363, 364, and 507
     of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2, for
     Interim and Final Orders (I) Authorizing Debtors to Obtain Postposition
     Financing and Use Cash Collateral; (II) Granting Liens and Super-Priority
     Claims; (III) Scheduling Final Hearing; (IV) Modifying the Automatic Stay
     and (V) Granting Related Relief [Docket No. 13 - filed August 12, 2019]

     Objection / Response Deadline:              August 23, 2019 at 4:00 p.m. (EST)
                                                 [Deadline Extended for the Official
                                                 Committee to August 28, 2019 @ :00
                                                 p.m.]
      Objections / Responses Received:

     a.     Paypal, Inc.’s Response and Limited Objection to the Motion of Debtors,
            Pursuant to Sections 105, 361, 362, 363, 364, and 507 of the
            Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2, for
            Interim and Final Orders (I) Authorizing Debtors to Obtain
            Postposition Financing and Use Cash Collateral; (II) Granting Liens
            and Super-Priority Claims; (III) Scheduling Final Hearing; (IV)
            Modifying the Automatic Stay and (V) Granting Related Relief [Docket
            No. 73 - filed August 23, 2019]

     b.     Limited Objection and Reservation of Rights of Worldpay, LL (F/K/A
            Vantiv, LLC) to the Motion of Debtors, Pursuant to Sections 105, 361,
            362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule 4001,
            and Local Rule 4001-2, for Interim and Final Orders (I) Authorizing
            Debtors to Obtain Postposition Financing and Use Cash Collateral; (II)
            Granting Liens and Super-Priority Claims; (III) Scheduling Final
            Hearing; (IV) Modifying the Automatic Stay and (V) Granting Related
            Relief [Docket No. 74 - filed August 23, 2019]

     c.     Omnibus Objection of the Official Committee of Unsecured Creditors
            to the Debtors’ Motions (I)(A) Approving Bid Procedures for the Sale
            of Substantially All of the Debtors’ Assets, (B) Approving Related
            Contract Assumption and Assignment Procedures, (C) Authorizing the
            Debtors to Enter into Stalking Horse Agreements and Approving
            Certain Bid Protections, Subject to a Further Hearing, (D) Scheduling
            a Sale Hearing, and (E) Granting Certain Related Relief; and (II) an
            Order (A) Approving the Sale of the Debtors’ Assets, (B) Approving
            the Assumption and Assignment of Certain Executory Contracts and
            Unexpired Leases, and (C) Granting Certain Related Relief and (II) for
            a Final Order (A) Authorizing Debtors to Obtain Postposition
            Financing and Use Cash Collateral; (B) Granting Liens and Super-
            Priority Claims; (C) Scheduling Final Hearing; (D) Modifying the
            Automatic Stay and (E) Granting Related Relief [Docket No. 84 - filed
            August 28, 2019]

                                      3
     Case 19-11791-BLS        Doc 160      Filed 09/16/19   Page 4 of 6




      Related Documents:

     d.        Notice of Filing of DIP Credit Agreement, as Exhibit 1 to Proposed
               Interim Order on Motion of Debtors, Pursuant to Sections 105, 361,
               362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule
               4001, and Local Rule 4001-2, for Interim and Final Orders (I)
               Authorizing Debtors to Obtain Postposition Financing and Use Cash
               Collateral; (II) Granting Liens and Super-Priority Claims; (III)
               Scheduling Final Hearing; (IV) Modifying the Automatic Stay and (V)
               Granting Related Relief [Docket No. 18 - filed August 12, 2019]

     e.        Interim Order (I) Authorizing Debtors to Obtain Postposition
               Financing and Use Cash Collateral; (II) Granting Liens and Super-
               Priority Claims; (III) Scheduling Final Hearing; (IV) Modifying the
               Automatic Stay and (V) Granting Related Relief [Docket No. 44 - filed
               August 15, 2019]

     f.        Omnibus Notice of Pleadings and Hearing Thereon [Docket No 46 -
               filed August 15, 2019]

     g.        Certification of Counsel Submitting Second Interim Order on Motion
               of Debtors, Pursuant to Section 105, 361, 362, 363, 264, and 507 of
               the Bankruptcy Code, Bankruptcy rule 4001, and Local Rule 4001-2,
               for Interim and Final Orders (I) Authorizing Debtors to Obtain Post
               Petition Financing and Use of cash Collateral; (II) Granting Liens and
               Super-Priority Claims and Adequate Protection; (III) Scheduling a
               Final Hearing; (IV) Modifying the Automatic Stay; and (V) Granting
               related Relief (Docket No. 143 – filed September 10, 2019]

     h.        Order (Second Interim) (I) Authorizing Debtors to Obtain Post Petition
               Financing and Use of cash Collateral; (II) Granting Liens and Super-
               Priority Claims and Adequate Protection; (III) Scheduling a Final
               Hearing; (IV) Modifying the Automatic Stay; and (V) Granting related
               Relief (Docket No. 144 – filed September 10, 2019]

     Status:         This matter will be going forward.

5.   Application of the Debtors for Order Authorizing, Pursuant to Sections 327(a)
     and 328 of the Bankruptcy Code, the Employment and Retention of Focalpoint
     Securities, LLC as Investment Banker Nunc Pro Tunc to the Petition Date
     [Docket No. 91 – dated August 28, 2019]

      Objection / Response Deadline:       September 11, 2019 at 4:00 p.m. (EST)
                                           (Deadline Extended for the United States
                                           Trustee to August 12, 2019)


                                       4
     Case 19-11791-BLS         Doc 160     Filed 09/16/19   Page 5 of 6




      Objections / Responses Received:     None.

      Related Documents:

      Status:         This matter will be going forward.

6.   Application of the Debtors for Order Authorizing Employment and Retention of
     Withumsmith+Brown, PC as State and Local Tax Consultant, Nunc Pro Tunc to
     August 26, 2019 [Docket No. 101 - filed August 30, 2019]

      Objection / Response Deadline:       September 11, 2019 at 4:00 p.m. (EST)
                                           (Deadline Extended for the United States
                                           Trustee to August 12, 2019)

      Objections / Responses Received:     None.

      Related Documents:

     a.         Motion to Shorten Notice Period Regarding Application of the Debtors
                for   Order    Authorizing    Employment      and   Retention     of
                Withumsmith+Brown, P as State and Local Tax Consultant, Nunc Pro
                Tunc to August 26, 2019 [Docket No. 106 - filed August 30, 2019]

     b.         Order Shortening Notice Period Regarding Application of the Debtors
                for   Order    Authorizing    Employment     and    Retention    of
                Withumsmith+Brown, PC as State and Local Tax Consultant, Nunc
                Pro Tunc to August 26, 2019 [Docket No. 122 – granted on September
                5, 2019]

     Status:          This matter will be going forward.

7.   Debtors’ Application for an Order Approving (I) the Employment and
     Retention of Portage Point Partners, LLC and (II) the Designation of Stuart
     Kaufman as Chief Restructuring Officer Nunc Pro Tunc to the Petition Date
     [Docket No. 103 - filed August 30, 2019]

      Objection / Response Deadline:        September 11, 2019 at 4:00 p.m. (EST)

      Objections / Responses Received:      None.

      Related Documents:

     a.        Notice of Debtors’ Application for an Order Approving (I) the
               Employment and Retention of Portage Point Partners, LLC and (II) the
               Designation of Stuart Kaufman as Chief Restructuring Officer Nunc
               Pro Tunc to the Petition Dates [Docket No. 104 - filed August 30, 2019]

                                       5
            Case 19-11791-BLS         Doc 160      Filed 09/16/19    Page 6 of 6




             b.        Motion to Shorten Notice Period Regarding Debtors’ Application for
                       an Order Approving (I) the Employment and Retention of Portage Point
                       Partners, LLC and (II) the Designation of Stuart Kaufman as Chief
                       Restructuring Officer Nunc Pro Tunc to the Petition Dates [Docket No.
                       107 - filed August 31, 2019]

             c.        Order Shortening Notice Period Regarding Debtors’ Application for an
                       Order Approving (I) the Employment and Retention of Portage Point
                       Partners, LLC and (II) the Designation of Stuart Kaufman as Chief
                       Restructuring Officer Nunc Pro Tunc to the Petition Dates [Docket No.
                       123 - granted September 5, 2019]

             Status:         This matter will be going forward.

Dated: September 16, 2019                         ROBINSON & COLE LLP
Wilmington, Delaware
                                                  /s/ Jamie L. Edmonson
                                                  Natalie D. Ramsey (No. 5378)
                                                  Jamie L. Edmonson (No. 4247)
                                                  Mark A. Fink (No. 3946)
                                                  1000 N. West Street, Suite 1200
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 295-4800
                                                  Facsimile: (302) 351-8618
                                                  Email: nramsey@rc.com
                                                          jedmonson@rc.com
                                                          mfink@rc.com

                                                  Co-counsel to the Debtors and Debtors in
                                                  Possession


BRYAN CAVE LEIGHTON PAISNER                       BRYAN CAVE LEIGHTON PAISNER
LLP                                               LLP
Mark I. Duedall (No. 3346)                        Andrew J. Schoulder (admitted pro hac vice)
Leah Fiorenza McNeill (admitted pro hac           1290 Avenue of the Americas
vice)                                             New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor          Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                       Facsimile: (212) 541-4630
Telephone: (404) 572-6600                         Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com                   Proposed Co-counsel to the Debtors and
       leah.fiorenza@bclplaw.com                  Debtors in Possession




                                              6
